DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 was considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21, line 1: a comma should be inserted after “wherein”; and 
Claim 21, line 2: a comma should be inserted after “positions”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “needle guard comprising a distal portion defining a catheter hub coupling mechanism and a deformable fluid collection reservoir including an outer seal” of claim 1; “a catheter including a catheter hub releasably coupled to the catheter hub coupling mechanism” of claim 1; and “a septum or valve to selectively restrict fluid from leaking out of the catheter hub” of claim 20 must be shown or the feature(s) canceled from the claim(s).  Figures 1-2 depict a prior art safety needle assembly wherein a portion of the safety needle assembly a which can be selectively coupled to needle catheter hub, but the figures fail to depict a needle guard comprising both a distal portion defining a catheter hub coupling mechanism and a deformable fluid collection reservoir including an outer seal.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Catheter hub coupling mechanism” in claim 12 because it recites a generic placeholder (i.e., mechanism) that is coupled with functional language (i.e., catheter hub coupling) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The Examiner notes that the specification does not describe corresponding structure for “a catheter hub coupling mechanism”. See the accompanying rejection under 35 U.S.C. §112(b) below.
“Lock mechanism” in claim 13 because it recites a generic placeholder (i.e., mechanism) that is coupled with functional language (i.e., that restricts distal movement of the needle housing after the push feature engages the flash plug and urges captured bodily fluids to the fluid collection reservoir) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“Lock mechanism” is being interpreted to correspond to the lock arrangements described in Page 11, line 19 to Page 12, line 14; and Page 15, line 5 to Page 17, line 20 of the Applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes that “two-step locking arrangement” in claim 14 is not being interpreted under 35 U.S.C. §112(f) because the generic placeholder is not clearly coupled with functional language and the claim recites sufficient structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 12, claim limitation “catheter hub coupling mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the specification is entirely silent on any structure or material for performing a catheter hub coupling. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 13-22 are rejected by virtue of their dependence from claim 12. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 13-15 and 18 recite “the needle housing”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitations will be interpreted to be “the needle hub”. 
Claim 13 recites “captured bodily fluids” in line 3. Claim 12 recites “bodily fluid” in lines 14, 15, and 17. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 13 will be interpreted to recite “the captured bodily fluid”
Claims 15-16 are rejected by virtue of their dependence from claim 14.
Claim 15 recites “captured bodily fluids” in line 5. Claim 12 recites “bodily fluid” in lines 14, 15, and 17. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 15 will be interpreted to recite “the captured bodily fluid”.
Claim 16 is rejected by virtue of its dependence from claim 15.
Claim 18 recites the limitation “the safety needle housing” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the needle hub”.
Claim 18 recites the limitation "the flexible nose extension" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the needle guard”. 
The term “generally sized” in claim 22 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when a reservoir is considered to start/stop being “generally sized to accommodate a volume equivalent to a few drops of bodily fluid”. 
Claim 22 recites “bodily fluid” in line 2. Claim 12 recites “bodily fluid” in lines 14, 15, and 17. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 22 will be interpreted to recite “the bodily fluid”



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-18 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,772,611 B2 (Abitabilo) (cited by Applicant) in view of US 8,728,038 B2 (Spearman) (cited by Applicant). 
With regards to claim 12, Claim 1 of Abitabilo discloses a safety needle assembly (“a needle assembly” of claim 1; The Examiner notes that the inclusion of a needle guard makes the needle assembly of claim 1 a “safety needle assembly”), comprising: an insertion needle having a sharpened distal tip (“an insertion needle having a sharpened distal tip” of claim 1); a needle hub operably coupled to the insertion needle (“a needle housing operably coupled to the proximal needle end” of claim 1), and including structure defining a flash chamber sealed at one end by a gas permeable flash plug (“the needle housing including a flash chamber” of claim 1; “the cavity… sealed at one end by a gas permeable flash plug” of claim 1); a needle guard slidably coupled to the needle hub (“the needle housing… slidably coupled to the needle guard” of claim 1), the needle guard comprising a distal portion defining a deformable fluid collection reservoir including an outer seal (“the distal end of the needle guard including a nose portion and a flexible nose extension that defines a deformable fluid collection reservoir including an outer seal” of claim 1), and a proximal portion defining a push feature (“the proximal end of the needle guard including a push feature” of claim 1); wherein the needle guard is movable relative to the needle hub between an extended position, and one or more retracted positions (“the needle housing is movable between an extended position… and one or more retracted positions” of claim 1), and wherein in the one or more retracted positions the push feature is engageable with the flash plug to urge bodily fluid captured within the flash chamber into the deformable fluid collection reservoir (“the push feature is selectively engagable with the flash plug to urge captured bodily fluids from the flash chamber into the fluid collection reservoir, when the needle housing is in one of the one or more retracted positions” of claim 1), whereupon the bodily fluid is accessible by applying an external pressure to the deformable fluid collection reservoir, so as to deformable fluid collection reservoir and open the outer seal for expression of the bodily fluid therein (“wherein the bodily fluid in the fluid collection reservoir is accessible by applying an external pressure to the flexible nose extension, so as to deform the fluid collection reservoir and open the outer seal for expression of at least a portion of the bodily fluid therein” of claim 1).
Claim 1 of Abitabilo does not include that the needle guard comprising a distal portion defining a catheter hub coupling mechanism, a catheter including a catheter hub releasably coupled to the catheter hub coupling mechanism, the extended position includes the catheter hub being operably coupled to the needle guard, and the one or more retracted positions includes the catheter hub being released from the needle guard. 
In a related safety needle assembly (Figs. 1-2 of Spearman), Spearman discloses a needle guard comprising a distal portion defining a catheter hub coupling mechanism (Figs. 1-2 depict a distal end of protective tube 4 being coupled to a hub of catheter 2), a catheter including a catheter hub releasably coupled to the catheter hub coupling mechanism (Figs. 1-2 and Col. 4, lines 29-49 depict a hub of catheter 2 being releasably coupled to a distal end of protective tube 4), the extended position includes the catheter hub being operably coupled to the needle guard (Fig. 1 and Col. 4, lines 29-49 depict an extended position of the needle tip 1 wherein the hub of catheter 2 is operatively coupled to protective tube 4), and the one or more retracted positions includes the catheter hub being released from the needle guard (Fig. 2 and Col. 4, lines 29-49 depict a retracted position of the needle tip 1 wherein the catheter 2 is no longer coupled to the protective tube 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the needle guard of Claim 1 of Abitabilo to incorporate a catheter coupling arrangement as taught by Spearman. The motivation would have been to allow for a catheter to be inserted for easy access for fluids and drugs to be administered to the patient (Col. 1, lines 16-19 of Spearman).


With regards to claim 13, Claim 2 of Abitabilo includes a lock mechanism that restricts distal movement of the needle housing after the push feature engages the flash plug and urges captured bodily fluids to the fluid collection reservoir (“a lock mechanism that is configured to restrict distal movement of the needle housing after the push feature engages the flash plug and urge captured bodily fluids to the fluid collection reservoir” of claim 2).

With regards to claim 14, Claim 3 of Abitabilo includes a two-step locking arrangement including a first lock and a second lock configured to restrict movement of the needle housing relative to the needle guard (“a two step locking arrangement for restricting distal movement of the needle housing that includes a first lock and a second lock” of claim 3).

With regards to claim 15, Claim 4 of Abitabilo includes the first lock is configured to restrict distal movement of the needle housing relative to the needle guard prior to the push feature engaging the flash plug and wherein the second lock is configured to restrict distal movement of the needle housing relative to the needle guard after the push feature has engaged the flash plug and diverted captured bodily fluids to the fluid collection reservoir for sampling (“the first lock is configured to restrict distal movement of the needle housing relative to the needle guard prior to the push feature engaging the flash plug and wherein the second lock is configured to restrict distal movement of the needle housing relative to the needle guard after the push feature has engaged the flash plug and diverted captured bodily fluids to the fluid collection reservoir for sampling” of claim 4).

With regards to claim 16, Claim 5 of Abitabilo includes engaging the second lock requires a different type of user motion than required to engage the first lock (“the first lock is configured to be engaged with a first type of user motion; and the second lock is configured to be engaged with a second type of user motion” of claim 5).

With regards to claim 17, Claim 6 of Abitabilo includes the one or more retracted positions include a partially retracted position and a fully retracted position (“the one or more retracted positions include a partially retracted position and a fully retracted position” of claim 6).

With regards to claim 18, Claim 7 of Abitabilo includes the safety needle housing is moveable in a proximal direction between: the extended position, the partially retracted position wherein the sharpened distal tip of the insertion needle is withdrawn into the needle guard and the push feature has not yet begun to engage the flash plug; and the fully retracted position in which the push feature has engaged the flash plug and urged fluid from the flash chamber into the fluid collection reservoir of the flexible nose extension and the needle housing is prevented from further sliding movement (“the needle housing is moveable in a proximal direction between: the extended position; the partially retracted position wherein the sharpened distal tip of the insertion needle is withdrawn into the needle guard and the push feature has not yet begun to engage the flash plug; and the fully retracted position in which the push feature has engaged the flash plug and urged fluid from the flash chamber into the fluid collection reservoir of the flexible nose extension and the needle housing is prevented from further sliding movement” of claim 7).

With regards to claim 21, claim 1 of Abitabilo includes that in the one or more retracted positions, the sharpened distal tip of the insertion needle is concealed within the needle guard (“one or more retracted positions in which the sharpened distal tip is concealed within the needle guard” of claim 1).

With regards to claim 22, claim 1 of Abitabilo in view of Spearman includes the safety needle assembly of claim 12. Claim 1 of Abitabilo in view of Spearman does not include that the deformable fluid collection reservoir is generally sized to accommodate a volume equivalent to a few drops of bodily fluid.
In the related safety needle assembly, Spearman discloses that a few drops of blood may be expressed from a flash chamber for testing (Col. 6, lines 3-8 and Fig. 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable fluid collection reservoir of Abitabilo, based on the teachings of Spearman, to incorporate that it can accommodate a volume equivalent to a few drops of bodily fluid. The motivation would have been to provide a large enough volume to provide sufficient blood for testing. Additionally or alternatively, claim 22 would have been obvious since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).

Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,772,611 B2 (Abitabilo) (cited by Applicant) in view of US 8,728,038 B2 (Spearman) (cited by Applicant), as applied to claim 12 above, and further in view of US 6,213,978 B1 (Voyten) (cited by Applicant). 
	With regards to claim 19, claim 1 of Abitabilo in view of Spearman includes the safety needle assembly of claim 12. Claim 1 of Abitabilo in view of Spearman does not include that the catheter hub is configured to control a flow of fluid through the catheter via an internal fluid passageway. 
	In a related intravenous catheter insertion apparatus, Voyten discloses a catheter hub that is configured to control a flow of fluid through the catheter via an internal fluid passageway (Fig. 1 and Col. 4, lines 38-67 depict a catheter 20A and a pre-slit injection site 20B, wherein 20B includes a resilient septum 34 configured to prevent flow of fluid when cannula 40 is removed). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter hub of Claim 1 of Abitabilo in view of Spearman to incorporate septum as taught by Voyten. The motivation would have been to prevent flow of fluid when an inner member is removed (Col. 4, lines 59-63 of Voyten).

With regards to claim 20, claim 1 of Abitabilo in view of Spearman and Voyten includes the safety needle assembly of claim 19, wherein the internal fluid passageway comprises at least one of a septum or valve to selectively restrict fluid from leaking out of the catheter hub (Fig. 1 and Col. 4, lines 38-67 of Voyten depict 20B includes a resilient septum 34 configured to prevent flow of fluid when cannula 40 is removed).




No Prior Art Rejections
	With regards to claim 12, the prior art does not teach or suggest “a needle guard slidably coupled to the needle hub, the needle guard comprising a distal portion defining a catheter hub coupling mechanism and a deformable fluid collection reservoir including an outer seal” and “the bodily fluid is accessible by applying an external pressure to the deformable fluid collection reservoir, so as to deformable fluid collection reservoir and open the outer seal for expression of the bodily fluid therein” along with the other features of claim 12. 
	There are no prior art rejections of claims 13-22 by virtue of their dependence from claim 12. 
	The closest prior art is considered to be US 8,728,038 B2 (Spearman) (cited by Applicant), but Spearman fails to teach or suggest the aforementioned limitations. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792